John I. Purtle, Justice, dissenting. I disagree with the majority opinion in this case. The complaint in this case challenged the composition of Senate District No. 7 as being violative of the Arkansas Constitution. They alleged the district was neither compact nor contiguous and intentionally isolated and caused to be ineffective the voting strength of those citizens in three designated townships in District No. 7. They further alleged the district was drawn in an arbitrary and abusive manner by the Board of Apportionment. These allegations are acts prohibited by the Board of Apportionment. Certainly, there is no logical or valid reason to require the plaintiffs to attack the entire state plan when the only knowledge they have concerns the district wherein they reside. In fact, if one district is challenged, it is a challenge to the entire plan. This case is not unlike that of Smith v. The Board of Apportionment, 219 Ark. 611, 243 S.W. 2d 755 (1951), wherein we stated: Although the petitioners are citizens of Pulaski County and the Thirteenth Senatorial District, the objections they offer to the Board’s plan of reapportionment without change is in a sense state-wide. In Smith the members of one district sought to have an additional senator added to their district. In dealing with the case on its merits we treated it as an attack on the entire plan. We remanded the matter to the Board of Apportionment with directions to draw a plan to allow District No. 13 at least three senators instead of two as provided in the plan approved by the Board. If, for example, District No. 7, as presently composed, contains only 35,000 inhabitants and District No. 8, or any other district adjacent to District No. 7, contained 95,600 inhabitants, it would be obvious that corrective action was demanded. If, for example, a line could be drawn between the existing District No. 7 and an adjacent district whereby 30,300 residents from the adjacent district would become a part of District No. 7, then there would be two districts each containing 65,300. However, we will never know whether this is the case because the plaintiffs have been denied the right to offer their proof. And contrary to what the majority has stated concerning its decision, “Our decision would not preclude another district from being timely challenged in a separate lawsuit,” the time within which the plan could be challenged ended 30 days after the Board of Apportionment filed the plan with the Secretary of State (July 13, 1981), effectively precluding any further suits challenging the plan. I disagree with the majority opinion when it states that a portion of the reapportionment plan for the state cannot be attacked unless the entire plan is attacked. If a dog bites my ankle, he has surely attacked my body as a whole. Adkisson, C.J., and Dudley, J., join in this dissent.